                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


    PSC INDUSTRIES, INC.,                           )
                                                    )
             Plaintiff,                             )
                                                    )         NO. 3:19-cv-00362
    v.                                              )         JUDGE RICHARDSON
                                                    )
    DAVID E. JOHNSON,                               )
                                                    )
             Defendant.                             )

                                     MEMORANDUM OPINION
            Pending before the Court are two motions. Defendant has filed a motion for summary

judgment. (Doc. No. 31, “Defendant’s Motion”). Plaintiff responded. (Doc. No. 52, “Plaintiff’s

Primary Brief”). Defendant replied. (Doc. No. 63, “Defendant’s Reply”). In addition, Plaintiff filed

a cross-motion for partial summary judgment (Doc. No. 51, “Plaintiff’s Motion”), supported by

arguments in Plaintiff’s Primary Brief.1 Defendant responded to Plaintiff’s Motion. (Doc. No. 68).

Plaintiff replied. (Doc. No. 74). Both Motions are ripe for review.

            For the reasons discussed herein, both Motions will be granted in part and denied in part.




1
  Defendant moved to strike the cross-motion on the grounds that Plaintiff did not ask for leave of
the Court to file a partial motion. (Doc. No. 59). Thereafter, Plaintiff belatedly filed a motion for
leave to file a cross-motion for partial summary judgment. (Doc. No. 60). The Court denied
Defendant’s motion to strike and granted Plaintiff’s motion for leave to file a partial motion for
summary judgment. (Doc. No. 65).



                                                        1

         Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 1 of 43 PageID #: 1475
                                  FACTUAL BACKGROUND2

       Plaintiff produces parts that are used by automobile manufacturers. (Doc. No. 69 at ¶ 1).

Its business is awarded through competitive bidding of contracts, for which only qualified bidders

can submit a bid. (Id. at ¶ 2). For each prospective job on which it bid, Plaintiff would provide a

custom quote. (Id. at ¶ 5). Defendant disputes the exclusivity of this process, as sometimes an

unqualified bidder can prevail by bidding multiple times. (Id.). Regardless of the nuances of the

process, it seems undisputed that having the status of a “qualified” (as opposed to unqualified)

bidder provides advantages in making successful bids in Plaintiff’s industry. Plaintiff further




2
   The facts in this section are taken from Plaintiff’s Response to Defendant’s Statement of
Undisputed Facts (Doc. No. 54), Defendant’s Reply to Plaintiff’s Additional Facts (Doc. No. 64),
and Defendant’s Response to Plaintiff’s Statement of Undisputed Facts made in connection with
Plaintiff’s Motion (Doc. No. 69).
         Unless indicated otherwise (as for example by where certain facts are identified as being
merely asserted by a party or otherwise qualified in some manner), the facts set forth in this section
are undisputed. Thus, the facts set forth here are either undisputed or specifically identified as
disputed. In stating the facts herein, the Court often uses the language used by the party who
provided the facts; this helps the Court ensure that the facts as stated herein are undisputed, even
if the language used is less precise or thorough than the Court would have used were it writing on
a blank slate.
         The Court notes that in responses to the various statements of fact, many objections were
made that particular asserted facts were irrelevant or legal conclusions. The Court has not referred
herein to the facts that it believes to be irrelevant or legal conclusions and will not consider them
in ruling on these Motions. E.g., Equitesa Equipos y Terrenos, SA v. Valley Enterprises of Ohio,
LLC, No. 1:10-CV-01555, 2011 WL 5374127, at *5 (N.D. Ohio Nov. 3, 2011) (“[L]egal
conclusions . . . do not suffice to create a genuine issue of material fact for trial.”). To the extent
the Court relies on facts that were disputed as being irrelevant or legal conclusions, the Court does
not believe the objection to be warranted or has noted herein its reasons for considering the fact
despite the objection.



                                                  2

    Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 2 of 43 PageID #: 1476
defines its sales work as a “relationship business,” where knowing whom to talk to could be the

key for having business with a particular customer.3 (Id. at ¶ 4).

       It is undisputed that Plaintiff would contractually obligate itself to maintain the

confidentiality of its customers’ information. (Id. at ¶ 6). Defendant disputes that certain

information, such as buyer contacts, shipping, supply chain, or third-party information, was within

the scope of these confidentiality agreements. (Id.). Specifically, Plaintiff claims that at all times

during which it was a qualified bidder for its customer Inergy (a.k.a Plastic Omnium), it was

contractually obligated to maintain the utmost confidence of Inergy’s business information. (Id. at

¶ 7). Defendant disputes this, arguing that the confidentiality agreements started in October 2016

and did not necessarily encompass all of Inergy’s business information. (Id.). Plaintiff further

claims that its bids for customer work were confidential business records, but Defendant claims

that not all bids for customer work were confidential business records and that outdated, stale bids

no longer retained value or confidentiality. (Id. at ¶ 8). Plaintiff believes that maintaining the

confidentiality of the contacts it developed, its customer’s business information, its key customer

contacts, and its own competitive bids gives Plaintiff an advantage in the industry. (Id. at ¶ 9).

Defendant disputes this, claiming that key customer contacts are widely known and readily

available and that quotes and prices are often widely known and discussed to streamline the

bidding process and promote competition. (Id.).

       Plaintiff also claims that it obligates its employees not to disclose Plaintiff’s business

records or Plaintiff’s customer information, but Defendant disputes that any confidentiality




3
 Defendant contests, claiming this to be a smaller part of the sales work than Plaintiff claims it is.
Regardless of how much of the sales work comprises relationships and relationship building, it
seems undisputed that this makes up a decent portion of Plaintiff’s sales business.


                                                  3

    Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 3 of 43 PageID #: 1477
obligation extended to Plaintiff’s customer information or records that are routinely disclosed to

third parties. (Id. at ¶ 13). Defendant’s access to some business and customer business information

undisputedly was by virtue of his employment, but the parties disagree as to which information is

considered confidential. (Id. at ¶ 12).

       Defendant signed an Employee Agreement and an Employee Handbook (which was

updated from time to time). (Id. at ¶ 14). The Employee Agreement provided that:

               Employee agrees that he will devote his time, skill, knowledge, and best
       efforts during the period of his employment to such duties as may be reasonably
       assigned to him, and he will faithfully and diligently endeavor to further the best
       interests of Company during the period of said employment . . .

              Employee agrees that he will not at any time, either during or subsequent to
       his employment, disclose to others, or use, except for the Company, its successors,
       assigns or nominee, any secret, confidential or proprietary information or know-
       how of the Company (whether or not developed by the Employee) without the
       Company’s prior written consent. The term “secret, confidential or proprietary
       information and know-how of the Company” shall include, but shall not be limited
       to, the Company’s plans, customers, costs, prices, uses and applications of
       products, results of investigations or experiments, and all apparatus, products,
       processes, compositions, samples, formulas, computer programs and
       manufacturing methods at any time used developed, investigated, made or sold by
       the Company, before or during the Employee’s tenure of employment.

(Doc. No. 33-5 at 2).4 The Employee Handbook additionally provides that:

       Employees must respect the private or proprietary information they acquire in the
       course of their work and not misuse, discuss or disclose any such information to
       unauthorized persons. This private and proprietary information includes know-
       how, formulas, designs, plans, ideas, cost and expense data, production data,
       financial statements, marketing and customer data, technologies, specifications,
       techniques, processes, trade secrets, or any other information that is not generally
       available from published information or public or trade sources, as well as
       information obtained from working in PSC Industries’ Inc.’s plants or offices.
       Employees must not misuse Company information, property, or services for
       personal gain. The unauthorized removal of Company materials, records, supplies
       or equipment is prohibited.


4
 The Court notes that many of the documents in this case were filed, and remain, under seal. The
sealing shall be deemed lifted by virtue of this memorandum opinion only to the extent that
particular information therein has been referred to herein.
                                                4

    Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 4 of 43 PageID #: 1478
(Doc. No. 33-6 at 46). The Employee Handbook also lists rules of conduct, which include

prohibitions of dishonesty; falsification of company records or forms; misuse or removal of

company property, employee lists, records, or confidential information; and obtaining money from

the company by fraudulent orders or misrepresentations. (Id. at 47-49).

        Defendant was employed by Plaintiff for approximately 45 years. (Doc. No. 54 at ¶ 1).

Defendant was an at-will employee of Plaintiff. (Id. at ¶ 43). Defendant regularly traveled to

Mexico on business for Plaintiff. (Id. at ¶ 3). Plaintiff accuses Defendant of improperly aiding

Gary Young, Defendant’s former boss at PSC, with a new company called VFM, LLC (“VFM”).

(Id. at ¶ 8). Defendant claims that discovery has not shown that he was working on behalf of VFM.

(Id. at ¶ 10). Plaintiff disputes this, stating that Defendant has admitted that he obtained Plaintiff’s

proprietary information on behalf of VFM and conveyed that information to Young, VFM’s

president. (Id.). Plaintiff also claims that Young’s request for the PSC information was linked to

Young’s efforts to build VFM’s sales. (Id.).

        Many of the facts regarding VFM and its formation are disputed. Plaintiff and Defendant

dispute whether Plaintiff’s management was aware that Young was involved in another business

(VFM) by 2011 while Young was still employed by Plaintiff. (Id. at ¶ 14). Plaintiff and Defendant

dispute whether PSC president Damien Osbourne informed PSC owners in 2014 that Young was

involved with VFM. (Id. at ¶ 15). Defendant states that he knew that VFM provided services that

Plaintiff did not provide (molding, distribution, and flame lamination), and so he believed VFM

did not compete with Plaintiff. (Id. at ¶ 16). Plaintiff disputes this, stating that Defendant’s actions,

such as concealing his whereabouts during trips to Mexico and emailing PSC company information

to his private email address before forwarding it to VFM, show that he knew VFM would be

regarded as a competitor by Plaintiff. (Id.).

                                                   5

   Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 5 of 43 PageID #: 1479
       Plaintiff claims that Defendant’s expense reports routinely misrepresented that he was in

certain areas of Mexico on PSC business, when in fact he was in Queretaro, Mexico with the

president of VFM. (Doc. No. 64 at ¶ 1).5 Defendant’s expense reports concededly contained small

errors throughout the years, but he objects to the use of the expense reports (which do not show

whom he spent time with) to establish that he was misrepresenting his location and was actually

spending time with the president of VFM. (Id.). Defendant says that he did not meet with any VFM

customers or clients while travelling to Mexico, but Defendant undisputedly visited the site of a

VFM facility with Young (the VFM president) while in Mexico.6 (Doc. No. 54 at ¶ 20). Defendant

would submit complete versions of his receipts for time he spent near Plaintiff’s facilities and

customers in Mexico. (Doc. No. 64 at ¶ 2). Plaintiff claims that Defendant would then submit

obscured or incomplete receipts for his time in Queretaro with the president of VFM. (Id.).

Defendant argues that the photocopies are simply not clear and of poor quality, disputing that the

receipts were somehow intentionally incomplete or obscured. (Id.). Defendant claims that each of

his expense reports and reimbursement requests were for legitimate PSC business, but Plaintiff

claims that they were not, referencing Defendant’s trips to Queretaro which occurred a great

distance from his PSC business. (Doc. No. 54 at ¶ 21). Defendant also states that his expense

reports for his trips to Mexico were approved by several mangers, but Plaintiff responds that they

were primarily approved by Young and that any other supervisor reviewing the expense report

would have relied on Young’s determination. (Id. at ¶ 19).




5
 Plaintiff provided the Court with a chart documenting the exact misrepresentations which the
Court has included later in this Opinion. (Doc. No. 52 at 21-22).
6
 Defendant included this information on his errata sheet correcting his deposition. (Doc. No. 55-
11 at 5).
                                                6

    Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 6 of 43 PageID #: 1480
       Also at issue in this case are several forwarded emails sent from Defendant to Young after

Young had left his employment with Plaintiff. (Doc. No. 43). Most of these forwarded emails

contained customer contact information and client information. (Id.). Additionally, in one email,

Defendant forwarded product specifications from Inergy for a rubber isolator part and Plaintiff’s

price quote to make the part. (Doc. No. 69 at ¶ 21). Defendant had worked with Inergy for around

three years while it was a customer of Plaintiff. (Id. at ¶ 22). Defendant had forwarded the

information from his work email to his personal email before sending it to Young. (Id. at ¶ 24).

Plaintiff believes that Young had requested this information. (Id. at ¶ 23). Defendant agrees that

Young requested information for Inergy and Halyard, after a contact at Inergy indicated an interest

in purchasing molded rubber parts (which Plaintiff did not supply). (Id.). Undisputedly, this was

the content of the emails and Plaintiff had lost the bid for the rubber isolator part while Young was

still an employee. (Doc. No. 54 at ¶¶ 26, 27).

       The Amended Complaint7 asserts numerous counts: 1) breach of contract, 2) breach of

fiduciary duty, 3) interference with business relationships, 4) fraudulent concealment, 5)

fraudulent misrepresentation, 6) conversion, 7) unjust enrichment, and 8) misappropriation of trade

secrets under the Tennessee Uniform Trade Secrets Act (“TUTSA”) and the federal Defend Trade

Secrets Act (“DTSA”).8




7
 The Amended Complaint is the operative complaint in this matter. See Parry v. Mohawk Motors
of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000).
8
  Defendant makes much of the fact that Plaintiff has apparently filed other lawsuits (against
Young, Defendant, and another employee) in other courts. (Doc. No. 32). The existence of other
lawsuits does not support the merits of Defendant’s Motion, and the Court will disregard the
implications Defendant draws from the existence of these other lawsuits.
                                                 7

    Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 7 of 43 PageID #: 1481
                                       LEGAL STANDARD

        Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986). In other words, even if genuine, a factual dispute that is irrelevant or unnecessary

under applicable law is of no value in defeating a motion for summary judgment. See id. at 248.

On the other hand, “summary judgment will not lie if the dispute about a material fact is

‘genuine[.]’” Id.

        A fact is “material” within the meaning of Rule 56(c) “if its proof or disproof might affect

the outcome of the suit under the governing substantive law.” Anderson, 477 U.S. at 248. A

genuine dispute of material fact exists if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Harris v. Klare, 902 F.3d 630, 634-35 (6th Cir. 2018).

        The party bringing the summary judgment motion has the initial burden of identifying

portions of the record that demonstrate the absence of a genuine dispute over material facts.

Pittman v. Experian Information Solutions, Inc., 901 F.3d 619, 627-28 (6th Cir. 2018). If the

summary judgment movant meets that burden, then in response the non-moving party must set

forth specific facts showing that there is a genuine issue for trial. Id. at 628.

        A party asserting that a fact cannot be or genuinely is disputed—i.e., a party seeking

summary judgment and a party opposing summary judgment, respectively—must support the

assertion by citing to materials in the record, including, but not limited to, depositions, documents,

affidavits or declarations. Fed. R. Civ. P. 56(c)(1)(A). In reviewing a motion for summary


                                                   8

   Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 8 of 43 PageID #: 1482
judgment, this court must view the evidence in the light most favorable to the non-moving party.

Tlapanco v. Elges, 969 F.3d 638, 647 (6th Cir. 2020) (quoting Anderson, 477 U.S. at 248).

Likewise, the court should view the facts and draw all reasonable inferences in favor of the non-

moving party. Pittman, 901 F.3d at 628. Credibility judgments and weighing of evidence are

improper. Hostettler v. College of Wooster, 895 F.3d 844, 852 (6th Cir. 2018). As noted above,

where there is a genuine dispute as to any material fact, summary judgment is not appropriate. Id.

The court determines whether sufficient evidence has been presented to make the issue of fact a

proper jury question. Id. The mere existence of a scintilla of evidence in support of the non-moving

party’s position will be insufficient to survive summary judgment; rather, there must be evidence

upon which the jury could reasonably find for the non-moving party. Rodgers v. Banks, 344 F.3d

587, 595 (6th Cir. 2003).

       On a motion for summary judgment, a party may object that the supporting materials

specified by its opponent “cannot be presented in a form that would be admissible in evidence.”

Fed. R. Civ. P. 56(c)(2). Upon such an objection, the proponent of the supporting material must

show that the material is admissible as presented or explain how it could be presented in a form

that would be admissible. Thomas v. Haslam, 303 F. Supp. 3d 585, 624 (M.D. Tenn. 2018);

Mangum v. Repp, 2017 WL 57792 at **5 (6th Cir. Jan. 5, 2017) (citing Fed. R. Civ. P. 56(c)

advisory committee’s note to 2010 amendment).

                                          DISCUSSION

       Defendant’s Motion argues that Defendant is entitled to summary judgment on each of the

eight counts in the Amended Complaint and that this Court lacks subject-matter jurisdiction. (Doc.

No. 32). Plaintiff’s Motion seeks summary judgment only on its claims for (1) breach of contract,

and (2) misappropriation of trade secrets. (Doc. No. 51). On those claims, Plaintiff seeks only a


                                                 9

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 9 of 43 PageID #: 1483
liability determination, with damages to be determined later if Defendant is found liable.9 (Id.).

The Court will first discuss subject-matter jurisdiction before discussing each claim in the

Amended Complaint in turn.

        As a preliminary matter, Plaintiff concedes that its claims for breach of fiduciary duty,

fraudulent concealment, and other torts do not seek liability on the basis of Defendant’s disclosure

of business records, and it concedes that these claims are preempted by TUTSA. (Doc. No. 52 at

28). However, despite Defendant’s argument to the contrary, Plaintiff’s breach of contract claim



9
  In granting Plaintiff permission to file a motion for partial summary judgment, the Court found
it appropriate to consider Plaintiff’s Motion (with respect to those claims implicated by such
motion) as to liability only. (Doc. No. 65 at 3-4 (collecting cases)); see also Sunteck Transp. Co.
v. Baxter Bailey & Assocs., Inc., No. 3:13-CV-00271, 2014 WL 12642571, at *4 (M.D. Tenn.
Sept. 15, 2014) (“To be entitled to summary judgment on the issue of liability, Plaintiff need not
prove the amount of damages, but merely that Defendant committed a legal wrong by violating
the agreement that resulted in an injury to Plaintiff.”); Gay & Taylor, Inc. v. Am. Cas. Co. of
Reading, Pa., 53 Tenn. App. 120, 128, 381 S.W.2d 304, 307 (1963) (“Upon breach of a valid and
binding contract, the law infers some damages, and generally the person guilty of the breach is
liable at least for nominal damages, if actual damages cannot be proved.”) (quoting Morristown
Lincoln-Mercury, Inc. v. Roy N. Lotspeich Pub. Co., 42 Tenn. App. 92, 105, 298 S.W.2d 788, 795
(1956)); Amtax Holdings 285, LLC v. Oppurtunity Builders, Inc., No. 07-CV-1191, 2009 WL
331419, at *7 (W.D. Tenn. Feb. 9, 2009) (“Rule 56(d)(2) permits that ‘[a]n interlocutory summary
judgement may be rendered on liability alone, even if there is a genuine issue on the amount of
damages.’ Fed. R. Civ. P. 56(d)(2). As such, the Court grants AMTAX’s motion for summary
judgment on its breach of contract claim, but not on the calculation of damages.”). The Court noted
in so ruling that “[t]he Court is aware that in assessing whether to grant summary judgment as to
liability on Counts I and VIII as requested in the MSJ motion, it must hold Plaintiff to any
applicable burden of showing the absence of a genuine issue of material fact as to the existence of
damages (injury), even though it need not yet address whether there is a genuine issue as to the
amount of damages.” (Doc. No. 65 at 4). Defendant argues in his Response to Plaintiff’s Motion
that “[t]he granting of a partial summary judgment would place the Defendant in an untenable and
highly prejudicial position of potentially defending unrelated claims based on conduct for which
liability had been Court established, and could create further unnecessary litigation.” (Doc. No. 68
at 14). The Court does not find this to be the case, as Plaintiff is preempted from using the emails
as factual support for the claims not within the scope of Plaintiff’s Motion. See J.T. Shannon
Lumber Co. v. Barrett, No. 2:07-CV-2847-JPM-CGC, 2010 WL 3069818, at *11 (W.D. Tenn.
Aug. 4, 2010) (“Plaintiff’s breach of fiduciary duty claim may survive TUTSA preemption if it is
supported by facts distinct from those supporting its trade secret misappropriation claim.”).



                                                10

    Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 10 of 43 PageID #: 1484
is not preempted by TUTSA or DTSA. T.C.A. § 47-25-1708; Vincit Enterprises, Inc. v.

Zimmerman, No. 1:06-CV-57, 2006 WL 1319515, at *7 (E.D. Tenn. May 12, 2006) (“TUTSA

does not affect, inter alia, contractual remedies or civil remedies not based on misappropriation of

a trade secret.”). Therefore, the Court will consider the emails that allegedly contain trade secrets

and confidential business records only when discussing the breach of contract claim and

misappropriation of trade secrets claim, and not when analyzing Plaintiff’s other claims.

       The parties do not dispute that Tennessee law applies to the matter at hand.

   1. Subject Matter Jurisdiction


       Defendant attacks this Court’s subject-matter jurisdiction on the grounds that the amount

in controversy (allegedly) is not sufficient and that Plaintiff has not properly alleged federal-

question jurisdiction. (Doc. No. 32 at 7-8). Plaintiff argues that this Court has subject matter

jurisdiction. (Doc. No. 52 at 8-9).

       “A district court has subject-matter jurisdiction where the complaint (1) raises a federal

question, or (2) where the parties have diversity of citizenship and the amount in controversy

exceeds $75,000.” Wilson v. Allstate Ins. Co., No. 17-4248, 2018 WL 6422853, at *1 (6th Cir.

June 25, 2018) (citing 28 U.S.C. §§ 1331, 1332).

       Regarding diversity jurisdiction, federal district courts have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between citizens of different states. 28 U.S.C. § 1332(a). The parties do not

dispute that there is diversity of citizenship here, but instead dispute whether the amount in

controversy requirement is met. In determining whether Section 1332’s “amount in controversy”

requirement is met, federal courts look to the amount alleged in the complaint. Mitan v. Int’l

Fidelity Ins. Co., 23 F. App’x 292, 297 (6th Cir. 2001). “A district court should consider the

                                                  11

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 11 of 43 PageID #: 1485
amount alleged in a complaint and should not dismiss a complaint for lack of subject matter

jurisdiction ‘unless it appears to a legal certainty that the plaintiff in good faith cannot claim the

jurisdictional amount.’” Massachusetts Cas. Ins. Co. v. Harmon, 88 F.3d 415, 416 (6th Cir. 1996)

(quoting Klepper v. First Am. Bank, 916 F.2d 337, 340 (6th Cir. 1990)); see also St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938); Kovacs v. Chesley, 406 F.3d 393, 395 (6th

Cir. 2005). “It is well established that claims can be aggregated to satisfy the jurisdictional amount

requirement.” Klepper, 916 F.2d at 341. As the party invoking jurisdiction, the plaintiff carries the

burden of showing that a court has jurisdiction. St. Paul Mercury Indem. Co., 303 U.S. 283, 289

n.10. However, few situations disqualify an amount in controversy as being too low:

          Generally speaking, the legal certainty test makes it very difficult to secure a
          dismissal of a case on the ground that it does not appear to satisfy the jurisdictional
          amount requirement. Only three situations clearly meet the legal certainty standard:
          1) when the terms of a contract limit the plaintiff’s possible recovery; 2) when a
          specific rule of law or measure of damages limits the amount of damages
          recoverable; and 3) when independent facts show that the amount of damages was
          claimed merely to obtain federal court jurisdiction.

Pachinger v. MGM Grand Hotel-Las Vegas, Inc., 802 F.2d 362, 364 (9th Cir. 1986) (quoting 14A

Wright, Miller, and Cooper, Federal Practice and Procedure, Jurisdiction, § 3702 at 48–50 (2d ed.

1985)).

          Defendant’s arguments that the amount in controversy is not met ignore the relevant legal

impossibility standard. Defendant instead focuses his arguments on whether Plaintiff is likely to

recover, without arguing that Plaintiff cannot recover over $75,000 as a legal certainty. (Doc. No.

32 at 8). This argument is insufficient. See Clair v. Zink, No. 3:20-CV-0371, 2020 WL 7864301,

at *7 (M.D. Tenn. Dec. 31, 2020) (Richardson, J.) (denying motion to dismiss when defendant

argued the wrong standard in attempting to show that the complaint did not meet the amount-in-

controversy requirement). Plaintiff has alleged in its Amended Complaint that the amount in



                                                    12

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 12 of 43 PageID #: 1486
controversy exceeds $75,000 or more in damages. (Doc. No. 23 at 3). There does not appear to be

any reason that it would be a legal impossibility for Plaintiff to recover more than $75,000.

Additionally, Defendant’s arguments appear to misread the expert’s report, which indicates that

Plaintiff’s damages from its aggregated claims may well surpass $75,000.10 (Doc. No. 44).

Therefore, the Court finds that it has subject-matter jurisdiction over this matter due to diversity

jurisdiction.

         Alternatively, the Court would find that it has subject-matter jurisdiction over this matter

because of federal-question jurisdiction. “The district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

1331. So this Court has such jurisdiction (so-called “federal-question” jurisdiction) over this action

to the extent it can be said to arise under laws of the United States. The Court’s “review of whether

federal-question jurisdiction exists is governed by the well-pleaded complaint rule, which provides

that jurisdiction exists only when a federal question is presented on the face of the plaintiff’s

complaint.” Kitzmann v. Local 619-M Graphic Commuc’ns Conference of Int’l Bd. of Teamsters,

415 F. App’x 714, 716 (6th Cir. 2011) (citing Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987)). Defendant claims that Plaintiff has never asserted federal question jurisdiction. (Doc. No.

63 at 1-2). Defendant is correct that in the Amended Complaint, Plaintiff invokes jurisdiction only



10
   For purposes of determining subject-matter jurisdiction, the Court finds that the expert report
lends additional support to Plaintiff’s alleged damages in the Amended Complaint by supporting
the possibility that Plaintiff could recover over $75,000. Defendant claims that the royalty analysis
is “convoluted” and “fictionalized.” (Doc. No. 63 at 1-2). However, TUTSA specifically allows
for recovery of royalties: “[i]n lieu of damages measured by any other methods, the damages
caused by misappropriation may be measured by imposition of liability for a reasonable royalty
for a misappropriator’s unauthorized disclosure or use of a trade secret.” Tenn. Code Ann. § 47-
25-1704(a). The Court additionally notes that Defendant served no rebuttal expert report by the
deadline to do so, and thus the Court has the benefit of examining only Plaintiff’s expert report.
(Doc. No. 74 at 3).


                                                 13

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 13 of 43 PageID #: 1487
under 28 U.S.C. § 1391, which prescribes diversity jurisdiction, without ever mentioning federal

question jurisdiction. (Doc. No. 23 at 3). However, Plaintiff has clearly pled a claim under a federal

statute with its misappropriation of trade secret claim which arises under the federal statute DTSA.

Though Plaintiff failed to specifically allege that it was also invoking federal question jurisdiction

(in addition to diversity jurisdiction), the Court finds that “a federal question is presented on the

face of the plaintiff’s complaint” because of the inclusion of the DTSA claim. See Kitzmann, 415

F. App’x at 716. The Court therefore finds alternatively that it has federal-question jurisdiction

over the DTSA claim and, moreover, supplemental jurisdiction over the pendent state law claims

as Plaintiff argues. (Doc. No. 52 at 9).11


11
  The Sixth Circuit has explained when a district court should exercise supplemental jurisdiction
as follows:

         The doctrine of supplemental jurisdiction, originally set forth in United Mine
         Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966), was
         codified by 28 U.S.C. § 1367. Section 1367 grants a district court broad discretion
         to decide whether to exercise jurisdiction over state-law claims that are “so related
         to claims in the action within such original jurisdiction that they form part of the
         same case or controversy.” 28 U.S.C. § 1367(a). In determining whether to
         retain jurisdiction over state-law claims, a district court should consider and weigh
         several factors, including the “values of judicial economy, convenience, fairness,
         and comity.” Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S.Ct. 614,
         98 L.Ed.2d 720 (1988); accord Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d
         1178, 1182 (6th Cir.1993) (holding that a district court should consider several
         factors in deciding whether to exercise supplemental jurisdiction, including “the
         avoidance of multiplicity of litigation, and [that it should] balance those interests
         against needlessly deciding state law issues”). A district court may also “consider
         whether the plaintiff has engaged in any manipulative tactics when it decides
         whether to remand a case. If the plaintiff has attempted to manipulate the forum,
         the court should take this behavior into account” in determining whether the
         balance of factors supports a remand of the state-law claims. Carnegie–Mellon, 484
         U.S. at 357, 108 S.Ct. 614.

Gamel v. City of Cincinnati, 625 F.3d 949, 951–52 (6th Cir. 2010). Since all of Plaintiff’s claims
relate to Defendant’s employment with Plaintiff and his relationship with VFM, the Court would
exercise its discretion to find that it has supplemental jurisdiction over the pendent state law claims.



                                                  14

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 14 of 43 PageID #: 1488
         Therefore, on each of two alternative bases, the Court finds that it has subject matter

jurisdiction over this dispute and will turn to discussing the case on its merits.

      2. Misappropriation of trade secrets and breach of contract12


         Plaintiff and Defendant each have moved for summary judgment on these claims. The

Court will discuss these claims in the same section, as each is premised on the emails sent by

Defendant to Young while Young was working at VFM.

                 A. Breach of Contract


         “To establish a [claim for] breach of contract, a plaintiff must show (1) the existence of an

enforceable contract, (2) non-performance amounting to a breach of the contract, and (3) damages

caused by the breached contract.” Great Am. Opportunities, Inc. v. Cherry Bros., LLC, No. 3:17-

CV-01022, 2019 WL 632670, at *8 (M.D. Tenn. Feb. 14, 2019).

         Plaintiff argues that “Johnson indisputably (i) owed a contractual obligation to keep

[Plaintiff’s] business records confidential to [Plaintiff], and (ii) breached that contractual

obligation on at least four occasions by forwarding [Plaintiff’s] business records to Gary Young,

who worked for a different company [VFM] in the same industry as [Plaintiff].” (Doc. No. 52 at

16-17). Defendant argues that the Employee Agreement originally signed by Defendant was later

superseded by the Employee Handbook. (Doc. No. 32 at 9-10). Then, Defendant proceeds to argue

that the Employee Handbook is not a contract, and so he cannot be held to the terms therein. (Id.

at 10). Therefore, in order to determine whether Defendant has breached a contractual obligation,



12
  The Court notes that “confidential information” is analogous to “trade secret,” and the Court
uses the terms interchangeably. Fid. Brokerage Servs. LLC v. Clemens, No. 2:13-CV-239, 2013
WL 5936671, at *8 (E.D. Tenn. Nov. 4, 2013).


                                                  15

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 15 of 43 PageID #: 1489
the Court must determine whether a valid contract was in force and what comprised that contract

(if one existed at all).

        An employee handbook can constitute a contract between an employer and employee. This

Court has explained that:

               For the handbook to be considered part of the employment contract,
        however, the specific language of the handbook must show contractual intent.
        Davis v. Connecticut General Life Ins. Co., 743 F. Supp. 1273, 1279 (M.D. Tenn.
        1990) (citing Smith v. Morris, 778 S.W.2d 857, 858 (Tenn. Ct. App. 1988)).
        Further, before the handbook will be considered part of the employment contract,
        the handbook must provide specific guarantees to the employees. Id. (citing
        McDougal v. Sears, Roebuck & Co., 624 F. Supp. 756, 759 (E.D. Tenn. 1985)).
AmeriGas Propane, Inc. v. Crook, 844 F. Supp. 379, 387 (M.D. Tenn. 1993); see also Williams v.

Maremont Corp., 776 S.W.2d 78, 80 (Tenn. Ct. App. 1988) (finding employee handbook to be a

contract); Hamby v. Genesco, Inc., 627 S.W.2d 373, 376 (Tenn. Ct. App. 1981) (“We are of the

opinion that the Chancellor correctly held that the handbook was a part of the contract of

employment between plaintiffs and [Defendant].”). However, if an Employee Handbook contains

a unilateral reservation of a right to amend or lacks specific evidence of an intent to be bound, it

is not a contract. See e.g., Logue v. Shelbyville Hous. Auth., No. M199902555COAR3CV, 2000

WL 122228, at *2 (Tenn. Ct. App. Feb. 1, 2000) (“An employee manual or handbook that creates

a definite term or other employee benefit must contain specific language showing the employer’s

intent to be bound by the handbook’s provisions. The reservation of a unilateral right to change

the handbook contradicts an intent to be contractually bound by its provisions.” (internal citations

omitted)); Woods v. Metro. Dev. & Hous. Auth. Bd. of Comm’rs, 345 S.W.3d 903, 910 (Tenn. Ct.

App. 2011) (“Furthermore, the reservation of a ‘unilateral right’ in favor of the Board to alter or

amend the handbook contradicts an intent to be contractually bound by its provisions.”); Jeffries




                                                16

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 16 of 43 PageID #: 1490
v. U.S. Metal Powders, Inc., No. E2013-00521-COA-R3CV, 2014 WL 239179, at **5–6 (Tenn.

Ct. App. Jan. 22, 2014) (collecting cases).

         Plaintiff argues that the Employee Handbook is a contract because (according to Plaintiff)

the Employee Handbook contains evidence of contractual intent and provides specific guaranties

to the employee. (Doc. No. 52 at 18). The Court agrees that the Employee Handbook does provide

many specific guaranties to the employee, such as religious accommodations, accrual of vacation

benefits, paid sick leave, etc. (Id.). As evidence of contractual intent, Plaintiff points to the

following language: “I understand that [the Handbook] supersedes and replaces any other

understanding, practice, handbook, agreement, or representation concerning the topics discussed.”

(Id.). Plaintiff calls this statement a “clear manifestation of contractual intent.” (Id.). However,

Plaintiff does not explain how this language evidences a “clear manifestation of contractual

intent.”13 In contrast with this purported statement of contractual intent, the Employee Handbook

is unilaterally subject to change by Plaintiff at any time. Employees were required to sign an

acknowledgement and agreement form attached to the Employee Handbook stating:

                 Since the information, policies, and benefits described herein are
         necessarily subject to change, I acknowledge that revision to the handbook may
         occur—however, all such changes will be communicated only in writing, signed by
         an officer of PSC Industries, Inc. and will specifically reference this handbook. I
         understand that these revisions may supersede, modify or eliminate existing
         policies. I understand as well that no other actions, statements or practices of the
         Company will modify this handbook.




13
   As suggested below, Plaintiff could have made (and supported with case law) the argument that
anything so effectual as to be able to supersede a contract must itself be a contract, and that
therefore the Employee Handbook’s express ability to supersede any “agreement” (which
generally is synonymous with “contract”) suggests an intention that it be a contract. But Plaintiff
made no argument to this effect or provide any other explanation as to how the Employee
Handbook manifested contractual intent.



                                                 17

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 17 of 43 PageID #: 1491
(Doc. No. 33-6 at 54).14 This statement prescribes no limitations on Plaintiff’s ability to unilaterally

change the Employee Handbook at any time, which indicates strongly that this is not a contract.

E.g., Logue, 2000 WL 122228, at *2. Because it is far from clear that the language Plaintiff

highlights actually evidences contractual intent and because the Employee Handbook provides for

unilateral changes, the Court does not find that the Employee Handbook constitutes a contract.

         The other document Plaintiff deems a contract is the Employee Agreement. The Court finds

that the Employee Agreement constitutes an enforceable contract. The document appears to reflect

a valid offer, acceptance, and consideration (the benefits to each side associated with Defendant’s

employment with Plaintiff), and Defendant has made no argument that any of these elements are

missing.15 As previously noted, the Employee Agreement imposed many restrictions on

Defendant’s conduct as an employee:


14
  Defendant argues that this section, taken with another section indicating that this is an at-will
employee relationship, expressly states that the Employee Handbook is not a contract. (Doc. No.
32 at 11-12). Despite Defendant’s argument, the Court does not see anywhere that the Employee
Handbook expressly states that it is or is not a contract. Additionally, the fact that the Employee
Handbook maintains an at-will relationship does not preclude it from also being a contract.
AmeriGas Propane, Inc. v. Crook, 844 F. Supp. 379, 387 (M.D. Tenn. 1993) (“An employee
handbook may form a part of the contractual relationship between an employer and employee,
even in the case of employees-at-will, such as Crook and Jenkins.”) (citing Williams v. Maremont
Corp., 776 S.W.2d 78, 80 (Tenn. Ct. App. 1988)). Therefore, the Court is not persuaded by
Defendant’s argument in this regard.
15
  Aside from a few vague statements criticizing the scope and terms of the document, Defendant’s
only argument that the Employee Agreement is not a contract is that the Employee Agreement was
superseded or replaced by the Employee Handbook. (Doc. No. 32 at 9). As the Court has found
that the Employee Handbook was not a contract, it cannot have superseded the Employee
Agreement. As a more general note, the Court finds Defendant’s argument logically inconsistent.
As Plaintiff notes, a non-contract cannot supersede a contract. Empiregas Inc. of Ardmore v.
Hardy, No. 86-44-II, 1987 WL 7012, at *2 (Tenn. Ct. App. Feb. 27, 1987) (“If the substituted
contract is void, illegal or otherwise invalid, no substitution, merger or novation can take place
whereby the earlier contract becomes unenforceable.” (collecting cases)). The Court also agrees
with Plaintiff that Defendant failed to raise novation, an affirmative defense, in its answer and thus
cannot raise the issue for the first time in a motion for summary judgment. See Staggs by Cocke v.
Waddey, No. S.C. 88-23-I, 1988 WL 123115, at *2 (Tenn. Nov. 21, 1988) (“Novation, which is


                                                  18

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 18 of 43 PageID #: 1492
               Employee agrees that he will devote his time, skill, knowledge, and best
       efforts during the period of his employment to such duties as may be reasonably
       assigned to him, and he will faithfully and diligently endeavor to further the best
       interests of Company during the period of said employment . . .

              Employee agrees that he will not at any time, either during or subsequent to
       his employment, disclose to others, or use, except for the Company, its successors,
       assigns or nominee, any secret, confidential or proprietary information or know-
       how of the Company (whether or not developed by the Employee) without the
       Company’s prior written consent. The term “secret, confidential or proprietary
       information and know-how of the Company” shall include, but shall not be limited
       to, the Company’s plans, customers, costs, prices, uses and applications of
       products, results of investigations or experiments, and all apparatus, products,
       processes, compositions, samples, formulas, computer programs and
       manufacturing methods at any time used developed, investigated, made or sold by
       the Company, before or during the Employee’s tenure of employment.

(Doc. No. 33-5 at 2). The Court will now turn to the content of the emails at issue to determine

whether Defendant breached the Employee Agreement by sending the emails to Young, who had

left PSC for VFM at the time the emails were sent. There are several emails at issue, which the

Court summarizes as follows:

   •   September 2016 email: This email contained a contact for a client, the Kasai Group. (Doc.
       No. 43 at 3). It had an attachment with technical specifications for client Inergy regarding
       a rubber component. (Id. at 4-13). This document also contained PSC’s quotation for the
       Inergy work from 2014. (Id. at 14).

   •   First July 7, 2017 email: This email forwarded an email chain including two contacts at
       Plaintiff’s client Halyard, as well as information on a conversation regarding a quote for a
       project involving foam reduction. (Id. at 17-24).

   •   Second July 7, 2017 email: This email contained information about the departure, from
       client Inergy, of a contact and about who the new contact at Inergy would be. (Id. at 25).

   •   First July 18, 2017 email: This email contained contact information for an individual at
       Inergy, as well as information on a particular purchase order. (Id. at 25-29).

   •   Second July 18, 2017 email: This email contained the same contact information provided
       in the Second July 7, 2017 email. (Id. at 30).



an affirmative defense, was not specially pled.”). Defendant has made no other argument that the
contract is not enforceable under Tennessee law or was not a valid contract.
                                               19

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 19 of 43 PageID #: 1493
         The types of information that Defendant was not allowed to disclose without prior written

consent under the Employee Agreement included “customers,” “prices,” and “processes” of

Plaintiff. As indicated above, the emails undisputedly contained customer contact information, the

quotes that Plaintiff gave on two different projects, and general information regarding the

processes of the client relationships, bids, and ordering processes.16 These disclosures are

specifically treated in the Employee Agreement as information that Defendant could not disclose

without prior written consent of Plaintiff. Each of these emails therefore effected breach of the

Employee Agreement.17

         Therefore, the Court will grant summary judgment to Plaintiff on its breach of contract

claim (Count I) as to liability only.

                B. TUTSA/DTSA

         Plaintiff has brought its claim for misappropriation of trade secrets under both TUTSA and

DTSA. The respective requirements for establishing misappropriation under these statutes are

largely the same, and so the Court will conduct a single analysis. See Great Am. Opportunities,




16
   Defendant makes an argument that this information was not Plaintiff’s but rather that of a third
party, and so Plaintiff has no valid cause of action for breach. (Doc. No. 68 at 13). However, the
Employee Agreement did not acknowledge or give any effect to this distinction; moreover, it
specifically included within its scope information, such as “customers” (apparently meaning
customer identity and contact information), that would be known to third parties to some extent.
Thus, contrary to Defendant’s argument, the Employee Agreement could be (and was) breached
irrespective of whether the information Defendant disclosed is properly considered information of
a third party.
17
  Defendant additionally argues that there was no breach of contract because Plaintiff was not
damaged. (Doc. No. 63 at 3). As previously noted, Plaintiff has not moved for summary judgment
as to damages. The Court is not persuaded by Defendant’s argument that Plaintiff was not
damaged, as Plaintiff can recover nominal damages in Tennessee for breach of contract.
Morristown Lincoln-Mercury, Inc. v. Roy N. Lotspeich Pub. Co., 42 Tenn. App. 92, 105, 298
S.W.2d 788, 795 (1956) (collecting cases).
                                                20

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 20 of 43 PageID #: 1494
Inc., 2018 WL 418567, at *3 (collecting cases). The Tennessee statute has been summarized as

follows:

                 The TUTSA prohibits misappropriation of trade secrets, providing for both
         injunctive relief and damages. Tenn. Code Ann. §§ 47–25–1701 to 47–25–1709.
         “Misappropriation” means, in relevant part, either acquisition by a person who
         knows or has reason to know the trade secret was acquired by improper means, or
         disclosure without consent of a trade secret by a person who knows or has reason
         to know that it was acquired under circumstances giving rise to a duty to maintain
         its secrecy or limit its use. § 47–25–1702(2). “Improper means” include “theft,
         bribery, misrepresentation, breach or inducement of a breach of a duty to maintain
         secrecy or limit use, or espionage through electronic or other means.” § 47–25–
         1702(1) . . .

                 Under the plain meaning of the TUTSA, proving misappropriation requires
         only evidence of acquisition by improper means. See Tenn. Code Ann. § 47–25–
         1702(2). It does not require proof that the trade secret has actually been used. See
         id. Nor does the TUTSA require proof of detriment outside the misappropriation or
         disclosure itself. See id. The TUTSA indicates that harm to the owner of a trade
         secret is inherent in its misappropriation or disclosure. See § 47–25–1704 (stating
         that damages “can include both the actual loss caused by misappropriation and the
         unjust enrichment caused by misappropriation that is not taken into account in
         computing actual loss”).

Williams-Sonoma Direct, Inc. v. Arhaus, LLC, 109 F. Supp. 3d 1009, 1017-18 (W.D. Tenn.

2015).18


18
   Defendant argues that “[e]ven assuming for the sake of argument that the information in the
emails qualified for trade secret protection, there is still no proof that it has been used by
[Defendant], Mr. Young, VFM, or anyone else. Simply exercising control over the information is
not enough to meet this burden, and Tennessee law does not recognize conversion of trade secrets.”
(Doc. No. 68 at 11). In support of this argument, Defendant cites to Stratienko v. Cordis Corp.,
429 F.3d 529, 602 (6th Cir. 2005). In that case, the Sixth Circuit noted that the four elements under
Tennessee law for misappropriation of a trade secret are: “(1) the existence of a trade secret; (2)
communication of the trade secret to the defendant while in a position of trust and confidence; (3)
defendant’s use of the communicated information; and (4) resulting detriment to the plaintiff.”
Stratienko, 429 F.3d at 600 (citing Hickory Specialties, Inc. v. B & L Labs., Inc., 592 S.W.2d 583,
586 (Tenn. Ct. App.1979)). However, this case is “inapposite” to the case at hand because
“Stratienko describes the elements of misappropriation of a trade secret under Tennessee common
law—not under the TUTSA.” Williams-Sonoma Direct, Inc. v. Arhaus, LLC, 109 F. Supp. 3d 1009,
1018 (W.D. Tenn. 2015). As in Williams-Sonoma, Plaintiff did not plead a claim under Tennessee
common law, and if it had pled a claim under Tennessee common law it would be preempted by
TUTSA. Id.; see also LifeLinc Anesthesia, PLLC v. Wolfe, No. 212CV02662JPMCGC, 2012 WL


                                                 21

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 21 of 43 PageID #: 1495
         “[T]he elements for a misappropriation of trade secrets claim are: (1) the existence of a

trade secret; (2) misappropriation of the trade secret by the defendant; and (3) resulting detriment

to the plaintiff.” PartyLite Gifts, Inc. v. Swiss Colony Occasions, No. 3:06-CV-170, 2006 WL

2370338, at *3 (E.D. Tenn. Aug. 15, 2006), aff’d, 246 F. App’x 969 (6th Cir. 2007). The parties

dispute whether any trade secrets were involved here.19

         “TUTSA lists three requirements for information to be considered a trade secret: (1) the

information must derive independent economic value from not being generally known, (2) others

could obtain economic value from its disclosure or use, and (3) efforts have been made to maintain

its secrecy.” J.T. Shannon Lumber Co. v. Barrett, No. 2:07-CV-2847-JPM-CGC, 2010 WL

3069818, at *4 (W.D. Tenn. Aug. 4, 2010) (citing Tenn. Code Ann. § 47–25–1702(4)); see also

Williams-Sonoma Direct, Inc., 109 F. Supp. 3d at 1017 (quoting J.T. Shannon Lumber).20




13026748, at *2 (W.D. Tenn. Nov. 1, 2012); Vincit Enterprises, Inc. v. Zimmerman, No. 1:06-CV-
57, 2006 WL 1319515, at *7 (E.D. Tenn. May 12, 2006); GCA Servs. Grp., Inc. v. ParCou, LLC,
No. 216CV02251SHLCGC, 2017 WL 5496564, at *5 (W.D. Tenn. Oct. 3, 2017). The Court notes
that Plaintiff also attempts to rely on the incorrect standard by citing to Wyndham Vacation Resorts,
Inc. v. Timeshare Advoc. Int’l, LLC, No. 3:10-CV-1028, 2013 WL 139204, at *4 (M.D. Tenn. Jan.
10, 2013), which did discuss a TUTSA claim, but improperly quoted the common-law standard
presented in Stratienko. (Doc. No. 52 at 10).
19
   Defendant also argues that Plaintiff has not shown damages or a “detriment” as required by
statute, and he seems to imply in Defendant’s Reply that Plaintiff did not address the issue in
Plaintiff’s Primary Brief) and therefore waived the issue. (Doc. No. 32 at 26; Doc. No. 63 at 2).
However, as discussed in connection with the amount in controversy, TUTSA specifically allows
for recovery of royalties, and Plaintiff has submitted an expert report in support of its recovery of
royalties. Tenn. Code Ann. § 47-25-1704(a). Therefore, the Court will focus its discussion on
whether a trade secret existed and not whether detriment existed.
20
  This Court has explained some factors relevant to whether information is a trade secret under
Tennessee law:

         (1) the extent to which the information is known outside of the business;


                                                 22

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 22 of 43 PageID #: 1496
       In discussing the breach of contract claim, the Court has already indicated that the third

requirement (efforts to maintain secrecy) weighs in favor of Plaintiff in this case, as Plaintiff

required and obtained an Employee Agreement establishing that certain information should be

kept secret. Also, it also appears undisputed that Plaintiff allowed only certain employees to access

the information included in Defendant’s emails. (Doc. No. 52 at 6). However, the parties have each

presented evidence revealing a genuine dispute of material fact regarding whether the information




       (2) the extent to which it is known by employees and others involved in the
       business;
       (3) the extent of measures taken by the business to guard the secrecy of the
       information;
       (4) the value of the information to the business and to its competitors;
       (5) the amount of money or effort expended by the business in developing the
       information;
       (6) the ease or difficulty with which the information could be properly acquired or
       duplicated by others[.]
Great Am. Opportunities, Inc., 2018 WL 418567, at *4 (quoting Wright Med. Tech., Inc. v.
Grisoni, 135 S.W.3d 561, 589 (Tenn. Ct. App. 2001)). These six factors originated in cases
discussing the common law misappropriation of trade secrets. E.g., Wright Med. Tech., Inc. v.
Grisoni, 135 S.W.3d 561, 589 (Tenn. Ct. App. 2001). However, they have still been found relevant
by courts (including this Court) to the analysis of whether information is a trade secret under
TUTSA. E.g., SDC Fin., LLC v. Bremer, No. 3:19-CV-00525, 2019 WL 4393543, at *4 (M.D.
Tenn. Sept. 13, 2019); PartyLite Gifts, Inc. v. Swiss Colony Occasions, No. 3:06-CV-170, 2006
WL 2370338, at *3 (E.D. Tenn. Aug. 15, 2006), aff’d, 246 F. App’x 969 (6th Cir. 2007);
ProductiveMD, LLC v. 4UMD, LLC, 821 F. Supp. 2d 955, 961 (M.D. Tenn. 2011). However, cases
noting the distinction between TUTSA and the common law have not applied the factors (also
without comment). Williams-Sonoma Direct, Inc., 109 F. Supp. 3d at 1018; J.T. Shannon Lumber
Co., 2010 WL 3069818, at *4.
        Therefore, the Court believes the appropriate analysis is to assess the three requirements
prescribed by TUTSA, as enumerated in J.T. Shannon Lumber Co., 2010 WL 3069818, at *4.
However, the concepts and considerations reflected in the six factors certainly appear to be
variously relevant to the analysis of the three requirements. Though weighing the six factors is not
the appropriate test for Plaintiff’s TUTSA claim, the six factors are not wholly irrelevant to the
Court’s analysis herein.



                                                 23

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 23 of 43 PageID #: 1497
derives independent economic value from not being generally known (despite claiming that they

are entitled to summary judgment due to the alleged absence of such); that is, each party presents

evidence that, although not sufficient for it to obtain summary judgment, is at least sufficient to

prevent the opposing party from obtaining summary judgment.21 Defendant notes that the

technical specification sheet attached to the September 2016 email was provided by Inergy to


21
   Defendant has also argued that the information contained in the emails was “stale” (which
Defendant indicates means the information was known in the industry, known inside PSC, was old
information, and was no longer of significant value) and therefore not a trade secret. (Doc. No. 32
at 24). Defendant cites to two cases for his argument that the information in the emails was “stale.”
The first case stated while discussing “independent economic value” that “[c]ourts have generally
held that trade secret law does not protect ‘information that is merely momentary or ephemeral’
because it quickly becomes stale.” Murray Energy Holdings Co. v. Bloomberg, L.P., No. 2:15-
CV-2845, 2016 WL 3355456, at *7 (S.D. Ohio June 17, 2016) (quoting State ex rel. The Plain
Dealer v. Ohio Dep’t of Ins., 1997-Ohio-75, 80 Ohio St. 3d 513, 529, 687 N.E.2d 661, 675 (1997)).
In another case cited by Defendant, the Court found that:
         [t]o the extent that the information plaintiff seeks to protect constitutes trade secrets,
         such information is only valuable for a limited period of time: strategy and
         marketing plans grow stale; pricing changes; and customer demands shift. Stated
         another way, even if [Defendant] had a duty to not disclose trade secrets
         independent of his Employment Agreement, any such obligation would have lapsed
         by the time plaintiff sought injunctive relief. Indeed, whatever value marketing
         materials, pricing information and even customer lists may have had in the nearer
         term, it is hard to imagine a scenario where they would not have become common
         knowledge to active competitors in the market after a full year.
DeVere Co. v. McColley, No. 14-CV-534-WMC, 2014 WL 6473513, at *8 (W.D. Wis. Nov. 18,
2014). Though apparently endorsing the general proposition that information in the business world
does go stale, the court in DeVere was discussing why an injunction against a (former) employee’s
disclosure of trade secrets of the referenced type generally should be unavailable after a year has
lapsed since the employee’s termination by the plaintiff-employer; the court did not discuss the
requirements for information to be considered a trade secret for purposes of claims (including for
monetary as opposed to injunctive relief) under TUTSA (or any other state’s version of the
Uniform Tarde Secrets Act, for that matter). See id. Though “staleness” per se is not dispositive as
to whether information constitutes a trade secret under TUTSA, the Court does look at whether
others could obtain economic value from the information’s disclosure or use (under the second
requirement), and whether the information is stale seems relevant to that analysis. However, the
potential staleness of the information does not prevent the existence of a genuine dispute of
material fact regarding whether a trade secret is at issue in this case.



                                                    24

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 24 of 43 PageID #: 1498
Plaintiff, indicating that it was clearly generally known to some extent and not kept confidential.

(Doc. No. 32 at 23-24). Plaintiff responds that Defendant received this information (and any

information contained in the emails, presumably) only by virtue of being a senior and longtime

employee and that he was contractually obligated not to disclose the information. (Doc. No. 52 at

11, 14). Further, the Inergy document was protected by a non-disclosure agreement and was

provided to Plaintiff only because it earned “qualified bidder” status (which took approximately

three years), indicating that the document was not generally known outside of the business and

was subject to efforts to keep the information confidential. (Id.). Defendant responds that the non-

disclosure agreement did not apply to the Inergy document and that Plaintiff was not a qualified

bidder at the time of the bid. (Doc. No. 68 at 5-6). Therefore, there is a genuine dispute of material

fact as to whether the Inergy bid information was confidential information.22

         Because of the existence of a genuine dispute of material fact regarding whether the

information contained in the emails constitutes confidential information, the Court finds that it

cannot grant summary judgment to either Plaintiff or Defendant on the TUTSA/DTSA claim. See

e.g., J.T. Shannon Lumber Co., 2010 WL 3069818, at *5 (“As the parties have a material dispute



22
  Defendant also claims that customer contact information was “generally available” from several
sources. (Doc. No. 32 at 24-25). Defendant claims that “contact information is generally available
within minutes and does not take months to cultivate.” (Id. at 26). Plaintiff responds that the
customer contact information was developed through hard work, time, and resources, and therefore
constitutes a trade secret. (Doc. No. 52 at 15). Because the Court has already found that it is not
appropriate to grant summary judgment to either party on this claim because there is a genuine
dispute of material fact regarding whether the bid information was confidential, the Court does not
reach the issue of whether the contact information was confidential information, or whether any
other information contained in the emails was confidential. Instead, Defendant’s claim for
misappropriation of trade secrets will proceed to trial, at which time the undersigned and/or the
jury will address as necessary what all information (including potentially contact information as
well as bid information) constitutes trade secrets.



                                                 25

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 25 of 43 PageID #: 1499
of fact and both parties have offered evidence that that information is or is not a trade secret, the

Court will deny summary judgment on this claim.”).

         Therefore, Defendant’s Motion and Plaintiff’s Motion will be denied as to Count VIII.

      3. Interference with business relationships23


         The Tennessee Supreme Court has found that a claim for intentional interference with a

business relationship is an actionable tort with the following elements:

         (1) an existing business relationship with specific third parties or a prospective
         relationship with an identifiable class of third persons; (2) the defendant’s
         knowledge of that relationship and not a mere awareness of the plaintiff’s business
         dealings with others in general; (3) the defendant’s intent to cause the breach or
         termination of the business relationship; (4) the defendant’s improper motive or
         improper means; and finally, (5) damages resulting from the tortious interference.

Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 701 (Tenn. 2002) (footnotes and citation

omitted).

         In its Memorandum in support of its Motion, Defendant argues that he is entitled to

judgment on this claim because Defendant did not help VFM develop any relationships with

Plaintiff’s customers and because VFM provides different services than Plaintiff provides. (Doc.

No. 32 at 15-16). Plaintiff has not addressed its claim of interference with business relationships

in its Plaintiff’s Primary Brief (or in its reply). As Plaintiff has failed to address this claim in its

Response to the Motion (Plaintiff’s Primary Brief), the Court deems this claim abandoned. See

Brown v. VHS of Michigan, Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (“This Court’s



23
   The Amended Complaint lists three customers with whom Defendant allegedly interfered:
Nissan, Toyota, and Akebono. (Doc. No. 23 at ¶ 88). Plaintiff has since admitted that there is no
evidence of attempts by Defendant to assist VFM with securing work from Akebono. (Doc. No.
54 at ¶ 24).



                                                  26

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 26 of 43 PageID #: 1500
jurisprudence on abandonment of claims is clear: a plaintiff is deemed to have abandoned a claim

when a plaintiff fails to address it in response to a motion for summary judgment.”).

         Therefore, the Court will grant summary judgment to Defendant on Count III.

      4. Fraudulent misrepresentation24


24
   The Court notes that Defendant makes several arguments regarding the pleading requirements
of a fraud claim under Fed. R. Civ. P. 9(b) that are less suited to a motion for summary judgment
than to a motion to dismiss under Rule 12(b)(6). In the Sixth Circuit, in order to prevail on a motion
to dismiss under Rule 12(b)(6) premised solely on non-compliance with the heightened pleading
standards of Rule 9(b)—as opposed to the more lenient, general standard of Rule 8—a defendant
must have previously filed a motion under Rule 12(e) for a more definite statement. See e.g., Coffey
v. Foamex L.P., 2 F.3d 157, 162 (6th Cir. 1993) (establishing the rule); Legge v. Wagner, 7 F.3d
234 (6th Cir. 1993) (“This court has noted that in the absence of a defendant’s motion for a more
definite statement under Rule 12(e), dismissal on the sole basis of a plaintiff’s failure to comply
with Rule 9(b) is inappropriate.”); Trubiano v. Fed. Nat. Mortg., No. 09-11968, 2010 WL
1438979, at *2 (E.D. Mich. Apr. 9, 2010) (“[I]n the absence of Defendants’ motion for a more
definite statement, dismissal for failure to satisfy Rule 9(b) is not appropriate.”). In discussing
similar arguments made at the summary judgment stage, a district court in this circuit found that
since the defendant did not previously move to dismiss on Fed. R. Civ. P. 9(b) grounds and did
not previously move for a more definite statement, the court had no basis for granting summary
judgment on the fraud claims, even if the arguments were procedurally allowable. Nandor v.
Gangler, No. 1:07 CV 3374, 2009 WL 10722757, at *7 (N.D. Ohio Apr. 7, 2009) (discussing
Coffey). The case law as a whole in unclear regarding when, if at all, a Defendant waives a 9(b)
argument by failing to raise it, though the gist of the case law seems to indicate that a 9(b) argument
on summary judgment is untimely. Kallick v. U.S. Nat. Bank Ass’n, No. CIV.A. 12-106-DLB,
2012 WL 5178152, at *4 (E.D. Ky. Oct. 18, 2012) (finding waiver for purposes of the motion
when 9(b) argument not also raised on motion to dismiss under Fed. R. Civ. P. 8(a)); Legge, 7 F.3d
at 234 (declining to decide, when considering a Rule 9(b) argument on a motion for summary
judgment, whether the Rule 9(b) argument was waived by failure to address it through a proper
12(e) motion); Milan v. Colvin, No. CIV. 09-3666 DWF/TNL, 2011 WL 1988205, at *5 (D. Minn.
May 20, 2011) (disregarding Rule 9(b) argument on summary judgment motion when not
previously raised); § 1300 Consequences of Failing to Plead Fraud or Mistake With Particularity,
5A Fed. Prac. & Proc. Civ. § 1300 (4th ed.) (collecting cases and noting that “[d]iligence is also
counseled for parties wishing to raise Rule 9(b) defects, as several courts have held that a party
who fails to object to the manner in which fraud or mistake is pleaded at the pleading stage waives
the specificity requirement set out in Rule 9(b).”).
        Here, Defendant has not previously filed a motion for a more definite statement as required
in the Sixth Circuit. Therefore, the Court finds that Defendant’s arguments under Rule 9(b) are
improper, and it will not consider them. Nandor, 2009 WL 10722757, at *7. Alternatively, the
Court would find that this argument has been waived, as Defendant waited until arguing his
summary judgment motion to raise the issue. See Milan, 2011 WL 1988205, at *5; § 1300


                                                  27

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 27 of 43 PageID #: 1501
       “The Tennessee courts consider ‘fraud,’ ‘intentional misrepresentation,’ and ‘fraudulent

misrepresentation’ to be different names for the same cause of action.” Best Choice Roofing &

Home Improvement, Inc. v. Best Choice Roofing Savannah, LLC, 446 F. Supp. 3d 258, 275 (M.D.

Tenn. 2020). The Tennessee Court of Appeals has found that:

       [A] plaintiff alleging fraudulent misrepresentation must address the following
       elements with particularity: 1) the defendant made a representation of an existing
       or past fact; 2) the representation was false when made; 3) the representation was
       in regard to a material fact; 4) the false representation was made either knowingly
       or without belief in its truth or recklessly; 5) plaintiff reasonably relied on the
       misrepresented material fact; and 6) plaintiff suffered damage as a result of the
       misrepresentation.
Raspberry v. Campbell, No. W200601668COAR3CV, 2007 WL 2471512, at *4 (Tenn. Ct. App.

Aug. 31, 2007) (quoting McPherson v. Shea Ear Clinic, No. W2006-01936-COA-R3-CV, 2007

WL 1237718, at *9 (Tenn. Ct. App. Jan. 18, 2007) (no perm. app. filed)).

       Plaintiff points to the false expense reports to support its fraudulent misrepresentation

claim, particularly instances where Defendant misrepresented his whereabouts or that he was

involved in VFM business during his travel. (Doc. No. 52 at 24). In its briefing, Plaintiff includes

a chart outlining various trips and the corresponding reports it asserts are fraudulent:




Consequences of Failing to Plead Fraud or Mistake With Particularity, 5A Fed. Prac. & Proc.
Civ. § 1300 (4th ed.). Despite his misapplication of the relevant law, Defendant still points the
Court to what (he purports) are undisputed facts that eliminate any genuine issue on these claims
(and entitle him to judgment as a matter of law). Therefore, the Court will still discuss the claim
and considers the summary judgment burden to have shifted to Plaintiff to show a genuine issue
of material fact.

                                                 28

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 28 of 43 PageID #: 1502
        Trip                                  False Reports of Travel

 November 2010      Misrepresented that entire trip was spent in Toluca, Mexico. Ex. 3 at PSC
                    Johnson-888; Ex. 2 60:10-14 (admitting expense report omits any reference
                    to Queretaro).
                    Submitted receipt for one night in Toluca hotel with location of hotel visible
                    on receipt. Ex. 3, PSC Johnson-896.
                    Submitted obscured receipt for his stay at Casa Calderoni in Queretaro with
                    white blank space covering location of hotel. Id.
                    Johnson admitted he spent that time in Queretaro with Young. Ex 2 56:25-
                    60:25.
 May 2011           No disclosure of time in Queretaro, Mexico. Ex. 4, PSC Johnson-120829.
                    Admission he was in Queretaro with Young Ex. 2 61:17–64:24.
                    Full receipt for hotel stay in Toluca. Ex. 4 at PSC Johnson-120835.
 May 2013           Full receipt for one night spent in Toluca hotel. Ex. 6, PSC Johnson-48.
                    Obscured receipt for time in Queretaro—name and location of hotel cut off
                    Id. at PSC Johnson-52; Ex. 2 71:21–73:18.
 June 2014          Incorrectly reporting merely flying out of Queretaro, and otherwise being in
                    either Leon or Aguascalientes (“AGU”), Mexico. Ex. 7, PSC Johnson-114.
                    Full receipt for one-night stay at Marriot in Aguascalientes. Id. at PSC
                    Johnson-120.
                    Obscured receipt with white blank space covering up name and location of
                    hotel near Queretaro Johnson stayed at starting the day after he arrived in
                    Mexico, admitting he was with Young. Id. at PSC Johnson-119; Ex. 2 85:13–
                    89:18.
 November 2014      Full receipt for hotel in Toluca. Ex. 7, PSC Johnson-95.
                    Obscured receipt with white blank space covering name and location of
                    Queretaro hotel. Id. at PSC Johnson-98; Ex. 2 90:11–95:9.
 July 2015          Full receipt for stay in Marriott in Aguascalientes. Ex. 8, PSC Johnson-192.
                    Obscured receipt cutting off name and location of hotel in Queretaro. Id. at
                    PSC Johnson-193; Ex. 2 104:7–106:23.


(Doc. No. 52 at 21-22). Plaintiff apparently asserts that it was damaged by these misrepresentations

because it paid expenses that it otherwise would not have paid to Defendant. (Id. at 5).

         Defendant argues that he was not involved in VFM business or working for VFM,25 his


25
    Whether or not Defendant worked for or was an employee of VFM, though arguably relevant
for purposes of Fed. R. Evid. 401, is far from dispositive. Indeed, even if Defendant could remove
all doubt on this issue, the (supposed) fact that he did not work for and was not employed by VFM
would not be material for purposes of summary judgment, because his working for/employment
by VFM is not an element of any of Plaintiff’s claims; each of Plaintiff’s claims could be


                                                29

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 29 of 43 PageID #: 1503
travel arrangements were known and accepted by PSC as shown by several declarations,26 and he

did not submit false expense reports as his travel was entirely for PSC business as shown by

Defendant’s testimony and the expense reports themselves. (Doc. No. 32 at 18-21). Though not

specifically addressing the elements of a fraudulent misrepresentation claim in Tennessee, 27 this

argument seems to be aimed at arguing that Plaintiff cannot show the first element of a fraudulent

misrepresentation claim, that the representations were false (i.e., that he did not submit false

expense reports). Therefore, the Court finds that the burden shifted to Plaintiff on this first element.

         As noted, Defendant asserts that PSC management was aware of and approved of his

behavior in Mexico. (Doc. No. 32 at 21). Plaintiff rebuts this claim by noting that the approval of

Defendant’s expense reports would have been done by Young, and higher-level managers who




established irrespective of this (supposed) fact. Thus, at this stage, the Court disregards
Defendant’s repeated assertion that he did not work for VFM in any capacity.
26
  In connection with this assertion, Defendant makes a vague reference to Plaintiff being estopped
from now arguing that the expense reports are fraudulent. (Doc. No. 32 at 21). The Court does not
believe that Defendant has sufficiently made an estoppel argument with this passing reference, and
the Court considers Defendant to have waived the estoppel argument for purposes of summary
judgment. See e.g., McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997) (“[I]ssues adverted
to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are
deemed waived. It is not sufficient for a party to mention a possible argument in the most skeletal
way, leaving the court to . . . put flesh on its bones.” (quotation omitted)); Clemente v. Vaslo, 679
F.3d 482, 497 (6th Cir. 2012) (“[E]ven if had they raised their argument at the appropriate time,
we would find it waived on grounds that it is ‘adverted to . . in a perfunctory manner,
unaccompanied by some effort at developed argumentation.’”) (quoting Langley v.
DaimlerChrysler Corp., 502 F.3d 475, 483 (6th Cir.2007)); Bowman v. Comm’r of Soc. Sec., No.
1:11-CV-865, 2012 WL 4343755, at *4 (W.D. Mich. Sept. 21, 2012) (“Issues raised in a
perfunctory manner are deemed waived.”); Hunt v. Big Lots Stores, Inc., 244 F.R.D. 394, 397
(N.D. Ohio 2007) (waiving issue for purposes of summary judgment when it was raised only in
the reply brief, and not in the motion for summary judgment).
27
    The Court notes that Defendant conflated his argument(s) regarding fraudulent
misrepresentation, conversion, and unjust enrichment. As noted below, Defendant barely
addresses the claims of conversion and unjust enrichment. This conflation makes it difficult to
discern Defendant’s precise arguments relating to fraudulent misrepresentation.
                                                  30

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 30 of 43 PageID #: 1504
would have relied on Young’s approval. (Doc. No. 52 at 24). Defendant also claims that he would

submit (apparently in accordance with normal company accounting procedures) original receipts

showing a lodging address in Queretaro together with credit card statements to Plaintiff, indicating

that he was not hiding his whereabouts from PSC. (Doc. No. 32 at 20). Plaintiff states that expense

reports were submitted at a different time than the credit card statements (after Defendant would

have been reimbursed) and that the credit card statements were submitted to accounting personnel

only to match receipts with statement charges (rather than, for example, to see whether statement

charges can be squared with the expense reports). (Doc. No. 52 at 24-25). Plaintiff argues that

since Defendant would have known the reporting system operated this way, he could have used

the system to hide his actions by submitting the correct receipts to accounting only after he was

reimbursed. (Id.). Additionally, as discussed above, Plaintiff has presented undisputed evidence

that Defendant went with Young to visit the future VFM facility while on a business trip for

Plaintiff. (Doc. No. 52 at 5). Plaintiff and Defendant also do not dispute that the expense reports

contain errors (though Defendant casts these as unintentional errors and Plaintiff casts them as

intentional). (Doc. No. 64 at ¶ 1).

       As noted, Defendant shifted the burden to Plaintiff on the first element of a fraudulent

misrepresentation claim, and Plaintiff has shown that there is a genuine dispute of material fact as

to whether false statements were made. Therefore, the Court finds that there is a genuine issue of

material fact regarding Plaintiff’s fraudulent misrepresentation claim (Count V). The Court will

deny summary judgment to Defendant on Count V.

   5. Fraudulent concealment

       The Sixth Circuit has noted:
       As the Tennessee Supreme Court explained, “[t]he tort of fraudulent concealment
       is committed when a party who has a duty to disclose a known fact or condition
                                                31

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 31 of 43 PageID #: 1505
       fails to do so, and another party reasonably relies upon the resulting
       misrepresentation, thereby suffering injury.” Chrisman v. Hill Home Dev., Inc. 978
       S.W.2d 535, 538–39 (Tenn.1998) (citing Simmons v. Evans, 185 Tenn. 282, 206
       S.W.2d 295, 296 (1947)). The duty to disclose arises in three distinct
       circumstances: (1) “[w]here there is a previous definite fiduciary relation between
       the parties,” (2) “[w]here it appears one or each of the parties to the contract
       expressly reposes a trust and confidence in the other,” and (3) “[w]here the contract
       or transaction is intrinsically fiduciary and calls for perfect good faith.” Domestic
       Sewing Mach. Co. v. Jackson, 83 Tenn. 418, 425 (1885).
Shah v. Racetrac Petroleum Co., 338 F.3d 557, 571 (6th Cir. 2003); see also Smith v. Pfizer Inc.,

688 F. Supp. 2d 735, 752 (M.D. Tenn. 2010). “The fact or condition must be a material fact

affecting the essence of the subject matter of the contract.” Odom v. Oliver, 310 S.W.3d 344, 349

(Tenn. Ct. App. 2009). The Tennessee Court of Appeals explained that:

       a fact is material if

               (a) a reasonable [person] would attach importance to its existence or
               nonexistence in determining his [or her] choice of action in the
               transaction in question; or

               (b) the maker of the representation knows or has reason to know that
               its recipient regards or is likely to regard the matter as important in
               determining his [or her] choice of action, although a reasonable
               [person] would not so regard it.

       Patel v. Bayliff, 121 S.W.3d 347, 353 (Tenn.Ct.App.2003) (quoting Lowe v. Gulf
       Coast Dev., Inc., No. 01A01–9010–CH–00374, 1991 WL 220576, at *8 (Tenn. Ct.
       App. 1991)). Although contracting parties have a duty to disclose material facts
       affecting the essence of a contract’s subject matter, a party does not have a duty to
       disclose a material fact where ordinary diligence would have revealed the
       undisclosed fact. Simmons, 206 S.W.2d at 296; Lonning, 725 S.W.2d at 684. “A
       party cannot be permitted to claim that he has been taken advantage of if he had the
       means of acquiring the needed information or if, because of his business experience
       or his prior dealings with the other party, he should have acquired further
       information before he acted.” Macon County Livestock Mkt., Inc. v. Kentucky State
       Bank, Inc., 724 S.W.2d 343, 351 (Tenn. Ct. App.1986). In addition, a plaintiff’s
       damages must have been caused by his reasonable reliance on the nondisclosure,
       i.e., the plaintiff was not aware of the material fact and would have acted differently
       if the plaintiff knew of the concealed or suppressed fact. See Simmons, 206 S.W.2d
       at 297; Body Invest, LLC v. Cone Solvents, Inc., No. M2006–01723–COA–R3–CV,
       2007 WL 2198230, at *6 (Tenn. Ct. App. 2007) (no perm. app. filed).


                                                 32

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 32 of 43 PageID #: 1506
Id. at 349-50.

          Though a bit unclear, the alleged omissions at issue appear to involve Defendant not

informing Plaintiff of VFM’s existence and of Young’s involvement with VFM. (Doc. No. 23 at

18-19). Plaintiff appears to assert that Defendant should have disclosed these circumstances

(which, undisputedly, he did not). Though Defendant’s argument that there was no contract

between the parties has been discussed above (and rejected insofar as the Court has found that the

Employee Agreement constitutes a contract), Defendant has argued that none of the three above-

referenced sets of circumstances existed so as to raise a duty to disclose. That is, Defendant argues

that there was no duty to disclose because there was no enforceable contract, clear fiduciary

relationship, or express confidential relationship, and that Defendant had no reason to believe that

VFM would harm PSC. (Doc. No. 32 at 16-17). Defendant’s arguments of this nature suffice to

shift the burden to Plaintiff for purposes of summary judgment on the issue of whether there was

a duty to disclose. Defendant additionally argues that Plaintiff cannot show that it relied on any

concealment by Defendant or that Plaintiff suffered damages, and so Defendant has shifted the

burden to Plaintiff for purposes of summary judgment on these material factual issues also. (Id. at

18).

          Plaintiff did not argue that any of the three categories of circumstances discussed are

present in this case.28 Because the Court has found the Employee Agreement to constitute a



28
     Plaintiff’s entire argument regarding the fraudulent concealment consists of:

          To prevail on its fraudulent concealment claim, [Plaintiff] will demonstrate that (i)
          [Defendant] had a duty to disclose accurate facts and conditions concerning his
          travel on [Plaintiff’s] dime, (ii) that [Defendant] failed to do so, (iii) that [Plaintiff]
          reasonably relied on the resulting misrepresentation, and (iv) [Plaintiff] suffered an
          injury as a result. Smith v. Pfizer Inc., 688 F. Supp. 2d 735, 752 (M.D. Tenn. 2010).



                                                      33

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 33 of 43 PageID #: 1507
contract, it seems that the most likely category implicated in this case would be the second

category—i.e., that in the Employee Agreement Plaintiff expressly reposes trust and confidence in

Defendant—but Plaintiff has made no argument in its Response (the Primary Brief) that the broad

language29 included in the Employee Agreement thus created a duty to disclose. Therefore,

Plaintiff has failed to show a genuine dispute of material fact on a required element of the

fraudulent concealment claim.30

         Therefore, the Court will grant summary judgment to Defendant on this claim (Count IV).

      6. Breach of fiduciary duty31




(Doc. No. 52 at 23). Plaintiff then proceeds to focus its discussion on fraudulent misrepresentations
(instead of omissions) that Defendant made.
29
  The Employee Agreement seemingly would have made such an argument colorable, inasmuch
as it provided that: “Employee . . . will faithfully and diligently endeavor to further the best
interests of Company during the period of said employment . . .” (Doc. No. 33-5 at 2). This kind
of language arguably (though not necessarily) suggests that Plaintiff reposed “trust and
confidence” in Defendant. But Plaintiff never made this argument, and the Court will not make it
for Plaintiff.
30
  As a result, the Court does not need to reach the issues of whether Plaintiff showed the existence
of a genuine dispute of material fact on the issues of reliance and damages.
31
  Plaintiff agrees that it cannot base its claim of breach of fiduciary duty on the misappropriation
of trade secrets, as this cause of action would be preempted by TUTSA. (Doc. No. 52 at 28 n.10);
see also ProductiveMD, LLC, 821 F. Supp. 2d at 964. However, “Plaintiff’s breach of fiduciary
duty claim may survive TUTSA preemption if it is supported by facts distinct from those
supporting its trade secret misappropriation claim.” J.T. Shannon Lumber Co., No. 2010 WL
3069818, at *11. Despite agreeing that the facts supporting its claim of misappropriation of trade
secrets (namely, the sending to Young of the above-discussed email) could not also support its
breach of fiduciary loyalty claim, Plaintiff incongruously proceeded to use these facts to a
substantial extent in arguing that Defendant was not entitled to summary judgment on the breach
of fiduciary duty claim, calling these facts “part of the total mix of facts.” (Doc. No. 52 at 28 n.10).
The Court will decline Plaintiff’s imprudent invitation to consider these facts when evaluating
Plaintiff’s claim, as such consideration would essentially render the claim preempted by TUTSA.


                                                  34

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 34 of 43 PageID #: 1508
         “Courts in this district have previously held that under Tennessee law, a breach of fiduciary

duty claim can be brought only against a business entities’ officers and directors, as opposed to

mere employees.” Wachter, Inc. v. Cabling Innovations, LLC, 387 F. Supp. 3d 830, 844 (M.D.

Tenn. 2019) (collecting cases). However, this Court has not hesitated to construe a fiduciary duty

claim as a claim for a breach of the duty of loyalty. ProductiveMD, LLC v. 4UMD, LLC, 821 F.

Supp. 2d 955, 964 (M.D. Tenn. 2011). “[A]ll employees owe their employer a duty of loyalty,

regardless of whether they are at-will employees or have employment contracts[.]” Ram Tool &

Supply Co., Inc. v. HD Supply Constr. Supply Ltd., No. M201302264COAR3CV, 2016 WL

4008718, at *5 (Tenn. Ct. App. July 21, 2016). This duty requires an employee to “act solely for

the benefit of the employer in matters within the scope of his employment. The employee must not

engage in conduct that is adverse to the employer’s interests.” Efird v. Clinic of Plastic &

Reconstructive Surgery, P.A., 147 S.W.3d 208, 219 (Tenn. Ct. App. 2003) (citation omitted).

         Plaintiff seems to have intended to bring a claim for breach of the duty of loyalty here. In

the Amended Complaint, Plaintiff alleges that Defendant “was subject to fiduciary loyalty

obligations, contractual confidentiality obligations, and very clear no-conflict provisions in

[Plaintiff’s] handbook.” (Doc. No. 23 at ¶ 9). Therefore, the Court finds that it is appropriate to

construe Plaintiff’s claim as a claim for breach of the duty of loyalty (instead of fiduciary duty,

which is undeniably something different). As every employee has a duty of loyalty to their

employer in Tennessee, Defendant has failed to show the Court a reason that this claim should not

instead be construed as one for breach of duty of loyalty.32 See Ram Tool & Supply Co., Inc., 2016

WL 4008718, at *5.




32
  Additionally, as Plaintiff notes, it appears that Defendant indicated at his deposition that he
believed he owed a duty of loyalty to Plaintiff. (Doc. No. 52 at 27).
                                                  35

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 35 of 43 PageID #: 1509
        Defendant argues that there is no breach of the duty of loyalty here, because (according to

him) he did not act in a way adverse to the employer’s interests given that (again, according to

him): 1) he worked loyally for Plaintiff for many years, 2) Defendant’s actions did not harm

Plaintiff, 3) VFM’s formation was not a secret, and VFM it did not compete with Plaintiff (so there

was no breach of loyalty by failing to inform Plaintiff of VFM’s existence), 4) Defendant did not

interfere with Plaintiff’s customer relationships, and 5) Defendant did not engage in VFM business

while traveling for Plaintiff. (Doc. No. 32 at 12-14). Defendant argues that “[f]or 45-years

[Defendant] was a salesman for [Plaintiff], generating tens of millions of dollars per year in sales

revenue. At no time did [Defendant] help Young develop VFM’s business, especially in

competition with [Plaintiff]. Further, the facts do not show a violation of any duty [Defendant]

owed to [Plaintiff]. There is no proof that VFM or Young have financially harmed [Plaintiff’s]

business. This claim must fail.” (Id. at 12). The Court has already found that the Employee

Agreement constituted a contract between Plaintiff and Defendant. Plaintiff additionally points to

the same evidence discussed above in connection with Plaintiff’s fraudulent misrepresentation

claim to support its breach of loyalty claim. (Doc. No. 52 at 26-27). The Court has previously

noted the multiple genuine issues of material fact that exist on the fraudulent misrepresentation

claim, and it finds that the same (genuine) issues apply to determining whether Defendant breached

his duty of loyalty to Plaintiff.

        Therefore, the Court will deny summary judgment to Defendant on this claim.

    7. Conversion


        According to the Tennessee Court of Appeals:

               Conversion is the appropriation of tangible property to a party’s own use in
        exclusion or defiance of the owner’s rights. Barger v. Webb, 216 Tenn. 275, 391
        S.W.2d 664, 665 (1965); Lance Prods., Inc. v. Commerce Union Bank, 764 S.W.2d

                                                36

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 36 of 43 PageID #: 1510
    207, 211 (Tenn.Ct.App.1988). Conversion is an intentional tort, and a party seeking
    to make out a prima facie case of conversion must prove: (1) the appropriation of
    another’s property to one’s own use and benefit, (2) by the intentional exercise of
    dominion over it, (3) in defiance of the true owner’s rights. Kinnard v. Shoney’s,
    Inc., 100 F. Supp. 2d 781, 797 (M.D.Tenn.2000); Mammoth Cave Prod. Credit
    Ass’n v. Oldham, 569 S.W.2d 833, 836 (Tenn.Ct.App.1977). Property may be
    converted in three ways. First, a person may personally dispossess another of
    tangible personalty. Restatement (Second) of Torts § 223(a) (1965). Second, a
    person may dispossess another of tangible property through the active use of an
    agent. See, e.g., McCall v. Owens, 820 S.W.2d 748, 751 (Tenn.Ct.App.1991).
    Third, under certain circumstances, a person who played no direct part in
    dispossessing another of property, may nevertheless be liable for conversion for
    “receiving a chattel.” Restatement (Second) of Torts § 223(d).

           As noted in 90 C.J.S. Trover and Conversion § 16 (2012):

           Although there is authority to the contrary, the general rule is that
           money is an intangible and therefore not subject to a claim for
           conversion. However, there is an exception where the money is
           specific and capable of identification or where there is a determinate
           sum that the defendant was entrusted to apply to a certain purpose.
           Identifiable funds are deemed a chattel for purposes of conversion,
           and conversion may be established where a party shows ownership
           or the right to possess specific, identifiable money. Trover will lie
           whenever the plaintiff's money has come into the defendant's
           possession and has been converted without the plaintiff's express or
           implied assent that the relation of debtor and creditor should arise.
           For money to be a subject of conversion, it need not be specifically
           earmarked. Moreover, specific coins or bills need not be identified,
           nor is it necessary to identify the specific dollars and coins
           represented by the face value of checks and other negotiable
           instruments. Conversion of checks is actionable because checks
           designate specific amounts of money for use for specific purposes.
           Trover lies for the conversion of determinate sums, such as tax
           receipts or insurance premiums, where there is an obligation to keep
           the money intact or to deliver it. There can be, however, no
           conversion of money unless there was an obligation on the part of
           the defendant to deliver specific money to the plaintiff or unless the
           money was wrongfully received by the defendant. Trover does not
           lie to enforce a mere obligation to pay money or for money had and
           received for payment of a debt. On the other hand, where the
           defendant is under an obligation to deliver specific money to the
           plaintiff and fails or refuses to do so, or when wrongful possession
           of it has been obtained by the defendant, there is a conversion for
           which trover lies. Misappropriated funds placed in the custody of


                                            37

Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 37 of 43 PageID #: 1511
                another for a definite purpose may be subject to a suit for
                conversion.
         Id. (footnotes omitted).

PNC Multifamily Cap. Institutional Fund XXVI Ltd. P’ship v. Bluff City Cmty. Dev. Corp., 387

S.W.3d 525, 553–54 (Tenn. Ct. App. 2012); see also Raley v. Brinkman, No.

M201802022COAR3CV, 2020 WL 4360052, at **1, 4, 18 (Tenn. Ct. App. July 30, 2020), appeal

denied (Jan. 13, 2021) (upholding trial court finding conversion when individual underpaid

distributions, underpaid salary, and there were a multitude of unexplained expenses which

appeared to be personal or for another business).

         Defendant does not fulsomely brief Plaintiff’s conversion claim. Instead, he merely states

that “Plaintiff’s far-fetched speculation that he [Defendant] was doing work for VFM is not enough

to support a claim for conversion or unjust enrichment.” (Doc. No. 32 at 21). Beyond that,

Defendant does nothing except include in a footnote the legal definition of conversion in

Tennessee. (Id. at n. 12). To discharge his initial burden as the summary-judgment movant,

Defendant must do more than assert conclusorily that it is mere far-fetched speculation that he

worked for VFM.33 What Defendant is really doing here (viewed in the light most favorable to

him and considering how Rule 56 phrases what he needs to accomplish as the summary-judgment

movant) is asserting that Plaintiff cannot raise a genuine issue of material fact as to whether

Defendant worked for VFM—i.e., asserting that Defendant cannot genuinely dispute that he did

not work for VFM. In “asserting that [the] fact [that he did not work for VFM] cannot be . . .

genuinely disputed,” he “must support the assertion by: (A) citing to particular parts of materials



33
  Even if it had been presented in non-conclusory fashion, the implication that Defendant did not
work for VFM (even if true) is of only limited relevance to, and certainly not dispositive of, any
of Plaintiff’s claims, none of which actually require that Defendant worked for VFM.


                                                 38

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 38 of 43 PageID #: 1512
in the record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials; or (B) showing that the materials cited do not establish

the absence or presence of a genuine dispute, or that an adverse party cannot produce admissible

evidence to support the fact.”34 Fed. R. Civ. P. 56(c)(1)(A)-(B). Defendant has not done so, and

thus has not successfully supported the assertion on which he is relying here. Put differently, and

stepping back somewhat from the tortuous and partially misstated language of Rule 56(c)(1),

Defendant has failed to support, with citation to the record, his assertion that Plaintiff cannot

establish a fact Defendant claims (incorrectly) that Plaintiff needs to establish to prevail on this

particular claim, i.e., that Defendant worked for VFM.

          Therefore, the Court finds that Defendant has not carried his initial burden on a summary

judgment motion of showing the absence of a genuine issue of material fact; therefore, the burden

of showing that there is a genuine issue for trial has not shifted to Plaintiff. Pittman, 901 F.3d at

627-28.

         Accordingly, the Court will deny Defendant’s Motion with respect to Plaintiff’s conversion

claim (Count VI).

      8. Unjust enrichment


         “A claim for unjust enrichment must allege (1) that a benefit was conferred on the

defendant; (2) the defendant appreciated the benefit; and (3) it would be unjust for the defendant


34
   The Court is constrained to note, without pausing to discuss in detail, that the reference at the
end of this sentence to “the fact” actually should be to “the absence of the fact” where, as here, the
summary judgment movant is (in the words of this portion of Rule 56) asserting that the existence
of the fact “cannot be genuinely disputed”— in which case the goal of the “adverse party” would
be to produce evidence to support the absence of the fact rather than “[the existence of] the fact.”
Fed. R. Civ. P. 56(c)(1)(A)-(B).


                                                 39

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 39 of 43 PageID #: 1513
to retain the benefit without providing compensation.” Great Am. Opportunities, Inc., 2019 WL

632670, at *10; see also Kalos, LLC v. White House Vill., LLC, No. 3:20-CV-00812, 2020 WL

7027502, at *4 (M.D. Tenn. Nov. 30, 2020), reconsideration denied sub nom. Kalos, LLC v. White

House Village, LLC, et al., No. 3:20-CV-00812, 2021 WL 1022752 (M.D. Tenn. Mar. 17, 2021).

“As a matter of law, an unjust enrichment claim can be maintained only if an actual [contract], a

contract implied in fact, does not exist between the parties.” Id.

       Plaintiff claims that it is entitled to relief on its unjust enrichment claim because:

“[Plaintiff] paid [Defendant] thousands of dollars in travel expense reimbursements to which

[Defendant] was not entitled, and it would be unjust to permit [Defendant] to retain that benefit.

[Defendant’s] insistence that expenses incurred on his multiday trips to Queretaro were for

[Plaintiff’s] business is not credible.” (Doc. No. 52 at 26). Defendant argues that he never worked

for VFM, and, as with his conversion claim, does not fulsomely brief this issue. (Doc. No. 32 at

21). Plaintiff bases the unjust enrichment claim on Defendant’s expense reports, but also asserts

that Defendant violated a contract between the parties by submitting these same expense reports.

(Doc. No. 52 at 5) (“[Defendant] was contractually obligated to submit expense reports for these

trips fully and accurately documenting his time spent and purposes for traveling, and justifying his

expenses on the trip.”), 20 (“Based on those expense reports, [Defendant] was repeatedly

compensated in salary for his time and reimbursed for expenses unrelated to any PSC business.

This activity constituted breach of contract, fraud, conversion, and unjust enrichment.”), 22

(“[Plaintiff] compensated and reimbursed [Defendant] based on these reports, and there remain

genuine issues of material fact as to whether [Defendant’s] submission of these reports constitutes

breach of contract, fraud, conversion, and unjust enrichment.”).




                                                 40

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 40 of 43 PageID #: 1514
         Strangely, neither party addresses how Plaintiff’s claim for unjust enrichment can exist

simultaneously with its claim for breach of contract.35 As noted, an unjust enrichment claim cannot

be maintained if there is a contract between the parties that governs the subject matter of the

litigation.36 McCarthy v. Ameritech Pub., Inc., 763 F.3d 469, 487 (6th Cir. 2014) (noting that



35
   To the extent that the Court is relying sua sponte on its own rationale, the Court perceives that
it has the authority to do so inasmuch as it has the much greater authority to enter summary
judgment sua sponte provided that the losing party was on notice of the need to come forward with
all of its (material) evidence. See Employers Ins. of Wausau v. Petroleum Specialties, Inc., 69 F.3d
98, 105 (6th Cir. 1995).
36
   The Court has previously noted that unjust enrichment can be brought as an alternative claim,
such as when a plaintiff also alleges that the contract underlying its breach of contract claim is
void or unenforceable. Kalos, LLC, 2020 WL 7027502, at *4 (“Because Plaintiff admits in its
Complaint that it had a valid contract, Plaintiff cannot recover under an unjust enrichment theory
from the party or parties with whom it had a contract. But in order to alternatively plead these two
claims, a plaintiff must plead, alternatively to the contract being valid, the contract was invalid or
unenforceable; otherwise, the plaintiff has not adequately plead the two elements of unjust
enrichment.” (internal citation omitted) (collecting cases)). That is to say, a plaintiff can
alternatively plead a claim for breach of contract and for unjust enrichment; the plaintiff can allege
that there was a valid contract that was breached and, alternatively assuming that there was no
contract (or at least no enforceable contract), that there was unjust enrichment. But at the summary
judgment stage, a court forecloses the latter alternative if, as here, it finds that there in fact was a
valid contract. Here, Plaintiff did not bring its unjust enrichment claim in the alternative, and in
order to prevail on its breach of contract claim, Plaintiff argues adamantly that both the Employee
Agreement and Employee Handbook are contracts—contracts breached by Defendant. In the
Amended Complaint, Plaintiff bases his breach of contract claim in part on the same alleged facts
as his claim for misappropriation of trade secrets and in part on the same alleged facts supporting
his other (non-statutory) tort claims. And in Plaintiff’s Primary Brief, Plaintiff includes not only a
section (which Plaintiff elsewhere calls “Part III.B”) asserting that the alleged misappropriation of
trade secrets constitutes a breach of contract as well as a violation of TUTSA (and the DTSA),
(Doc. No. 52 at 16-20), but also a section asserting that the same alleged conduct supporting
Plaintiff’s non-statutory tort claims (submission of false expense reports, etc.) also supports the
breach of contract claim. In this later section addressing breach of contract, Plaintiff asserts that
the language of the two alleged contracts (the Employee Handbook and Employee Agreement)
support its other claims, including claims seeking to recover the same things Plaintiff seeks to
recover via its unjust enrichment claim. (Id, at 20-23). In this later section, Plaintiff argues
(unsuccessfully) that Defendant’s violation of the Employee Handbook (which the Court
previously determined not to be a contract) constituted a breach of contract based on Defendant’s
alleged conduct comprising the non-statutory torts, (Id. at 20-22), but also cites the earlier section
(Part III.B) wherein Plaintiff asserted that Defendant breached both alleged contracts based on the


                                                  41

     Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 41 of 43 PageID #: 1515
plaintiff could not recover when the relationship was governed by an employment agreement); Z.J.

v. Vanderbilt Univ., 355 F. Supp. 3d 646, 702 (M.D. Tenn. 2018) (granting summary judgment

and noting that “there is no contractual void that a quasi-contractual remedy such as unjust

enrichment may fill”).

       Plaintiff has adamantly argued that two contracts exist in this case, bringing a count for

breach of contract and attaching to the original Complaint a copy of the two alleged contracts.

(Doc. Nos. 1, 1-2, 1-3, 23). Additionally, the Court has previously explained that it finds a contract

existed between Defendant and Plaintiff in the form of the Employee Agreement and granted

summary judgment (as to liability) to Plaintiff on the breach of contract claim. Because there was

a valid contract between the parties (which Plaintiff itself argues, successfully), Plaintiff cannot

also maintain an unjust enrichment claim, and the Court will grant summary judgment to

Defendant on this claim. E.g., Sigmon v. Appalachian Coal Properties, Inc., 400 F. App’x 43, 50

(6th Cir. 2010) (affirming summary judgment of unjust enrichment claim when plaintiff conceded

a valid contract existed between the parties); Hastings Mut. Ins. Co. v. Mengel Dairy Farms, LLC,

461 F. Supp. 3d 655, 666 (N.D. Ohio 2020) (“Because the parties’ dispute is governed by the

contract, [defendant-counterclaimant’s] unjust enrichment claim fails as a matter of law.”).

       Therefore, the Court will grant summary judgment to Defendant on Plaintiff’s unjust

enrichment claim (Count VII).

                                          CONCLUSION

       For the reasons discussed above, Defendant’s Motion will be granted as to Counts III

(interference with business relationships), IV (fraudulent concealment), and VII (unjust



same conduct that constituted the alleged misappropriation of trade secrets in violation of TUTSA
(and DTSA). (Id. at 23).


                                                 42

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 42 of 43 PageID #: 1516
enrichment). Plaintiff’s Motion will be granted as to Count I (breach of contract), as to liability

only.

        Defendant’s Motion and Plaintiff’s Motion each will be denied as to Count VIII

(misappropriation of trade secrets under TUTSA and DTSA). Defendant’s Motion will

additionally be denied as to Counts II (breach of fiduciary duty), V (fraudulent misrepresentation),

and VI (conversion). Therefore, this matter will proceed to trial on Counts II, V, VI, and VIII, and

as to damages only with respect to Count I.

        An appropriate order will be entered.


                                                ____________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE




                                                  43

  Case 3:19-cv-00362 Document 76 Filed 04/28/21 Page 43 of 43 PageID #: 1517
